Exhibit 10.2



FORMULA FOR DETERMINING 2014 TARGET PERFORMANCE SHARE UNIT
AWARDS TO BE ISSUED TO NAMED EXECUTIVE OFFICERS
The target number of performance share units to be issued to each Named
Executive Officer listed below for 2014 will be determined in accordance with
the following formula:


2014 Target Number PSU Awards
=
Base Salary
as of 1/1/14
x
Long‑Term Incentive Target listed below
Average closing price of Ameren Corporation Common Stock on The New York Stock
Exchange for each trading day in December 2013





NAMED EXECUTIVE OFFICER
LONG-TERM INCENTIVE
TARGET AS PERCENT OF BASE SALARY
Voss
325%
Lyons
175%
Baxter
175%
Sullivan
N/A1
Naslund
150%
Nelson
160%




_______________________________________ 
1 Mr. Sullivan’s employment with the Company terminated as of December 2, 2013
and, accordingly, he did not receive a 2014 PSUP award.

